Citation Nr: 1450155	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  13-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for bilateral hearing loss for accrued benefits purposes.  

3.  Entitlement to service connection for cold injury residuals of the right lower extremity, to include arthritis, for accrued benefits purposes.    

4.  Entitlement to service connection for right below-the-knee amputation, for accrued benefits purposes.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, for accrued benefits purposes.

6.  Entitlement to service connection for left foot infection with partial foot removal, for accrued benefits purposes.

7.  Entitlement to service connection for tinnitus, for accrued benefits purposes.  

8.  Entitlement to service connection for arthritis of the bilateral knees, for accrued benefits purposes.

9.  Entitlement to a higher initial rating (evaluation) in excess of 30 percent for cold injury residuals of the left lower extremity that include arthritis, for accrued benefits purposes.

10.  Entitlement to a higher initial rating (evaluation) in excess of 10 percent for cold injury residuals of the right lower extremity that include arthritis, for accrued benefits purposes.

11.  Entitlement to special monthly compensation (SMC) based on loss of use of both feet, for accrued benefits purposes.  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran had active service from January 1943 to December 1945.  The Veteran died in December 2010.  The appellant is the Veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

In June 2013, the Board remanded the appeal to obtain additional information from the appellant regarding relevant treatment for the left leg preceding the Veteran's death, to include April 2009 surgical reports pertaining to the left below-the-knee amputation, and inpatient hospital records leading up to the Veteran's death; VA treatment records dated from September 2008 to December 2010; and a VA medical opinion based on review of the record addressing the likely cause of the Veteran's death.  Thereafter, the remanded issues were to be readjudicated.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The accrued benefits issues of: (1) entitlement to service connection for bilateral hearing loss for accrued benefits purposes; (2) entitlement to service connection for cold injury residuals of the right lower extremity, to include arthritis, for accrued benefits purposes; (3) entitlement to service connection for right below-the-knee amputation for accrued benefits purposes; (4) entitlement to service connection for peripheral neuropathy of the bilateral lower extremities for accrued benefits purposes; (5) entitlement to service connection for left foot infection with partial foot removal for accrued benefits purposes; (6) entitlement to service connection for tinnitus for accrued benefits purposes; (7) entitlement to service connection for arthritis of the bilateral knees for accrued benefits purposes; (8) entitlement to an initial rating in excess of 30 percent for cold injury residuals of the left lower extremity to include arthritis for accrued benefits purposes; (9) entitlement to an initial rating in excess of 10 percent for cold injury residuals of the right upper extremity to include arthritis for accrued benefits purposes; (10) entitlement to SMC based on loss of use of both feet for accrued benefits purposes; and (11) entitlement to a TDIU for accrued benefits purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in December 2010.  

2.  The death certificate identified the causes of death as aspiration pneumonia due to stroke and dysphagia due to diabetes mellitus, with no other underlying causes or significant contributory conditions.    

3.  At the time of the Veteran's death, service connection was in effect for cold injury residuals of the left lower extremity that include arthritis (rated at 30 percent), cold injury residuals of the right upper extremity that include arthritis (rated at 10 percent), and cold injury residuals of the left upper extremity that include arthritis (rated at 0 percent).  

4.  No service-connected disability or combination of disabilities substantially or materially contributed to the cause of the Veteran's death. 

5.  The cause of the Veteran's death was not causally or etiologically related to service or a service-related disability.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.5, 3.102, 3.159, 3.301, 3.303, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted. Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the April 2011 notice letter sent prior to the initial denial of the claim, the RO advised the appellant of what the evidence must show to establish entitlement to dependency and indemnity compensation and described the types of information and evidence that the appellant needed to submit to substantiate the claim for service connection for the cause of the Veteran's death.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the appellant's behalf in support of the claim.  The RO further informed the appellant how VA determines the effective date once a claim for death benefits is granted.  The April 2011 notice letter also fully complied with Hupp notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A (a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.

In this case, the service treatment records (STRs) are fire-related and unavailable for review.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the heightened duty to assist has been met. 

In December 2007, the AOJ requested the Veteran's STRs.  The response was that the STRs were fire-related and unavailable.  In January 2008, the AOJ provided notice of the unavailability of records in accordance with 38 C.F.R. § 3.159(e).  In light of the foregoing, the Board finds that further efforts to obtain the missing STRs would be futile.

The record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process, and negative responses are of record.  The appellant was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  Pertinent post-service treatment records adequately identified as relevant to the appeal have been obtained or otherwise submitted and are associated with the record.  The appellant did not respond to the December 2013 letter asking for additional information on treatment for the left leg preceding the Veteran's death, including April 2009 surgical records pertaining to the left leg amputation, and inpatient hospitalization records immediately preceding the Veteran's death.  The record notes that no surgery reports were found for the April 2009 left leg amputation; therefore, no further efforts to obtain those records is needed.  

Also, a VA medical opinion based on review of the record was obtained in February 2014.  The February 2014 VA medical reviewer provided a medical opinion based on an accurate medical history, to include consideration of the Veteran's past complaints, diagnoses, and treatment, and the findings shown on prior VA examinations.  In consideration thereof, the Board finds that the VA medical reviewer had adequate facts and data regarding the history and current severity of the Veteran's disability when rendering the medical opinion.  The February 2014 VA medical reviewer provided a medical opinion on the likelihood of a relationship between the Veteran's service-connected cold injury residuals of the left lower extremity and the Veteran's death and supported the medical opinion with adequate rationale.  The February 2014 VA medical reviewer also noted that there was no correlation between the left below-the-knee amputation and the causes of the Veteran's death.  The appellant does not contend, and the evidence does not show, that the Veteran died due to cold injury residuals of the bilateral upper extremities.  For these reasons, the Board finds that the February 2014 VA medical opinion is adequate and no further medical opinion is needed.   

The record indicates that the Veteran was in receipt of Social Security disability benefits at the time of his death, and no attempt to obtain records from the Social Security Administration (SSA) has been made; however, records from SSA would not help to substantiate the appeal on the issue of service connection for the cause of the Veteran's death because, having been created during the Veteran's life and well prior to his death, they would not tend to show that the left below-the-knee amputation, to include complications related thereto, caused or contributed to the Veteran's death.  Because the Veteran reported receipt of Social Security disability benefits when he filed a VA claim in October 2007, any records relied upon by that agency in determining eligibility for disability benefits would have pre-dated the April 2009 left leg amputation and would not contain any evidence relevant to the question of whether the left leg amputation, including complications related thereto, caused the Veteran's death.  The medical facts and histories and complaints that would be recorded in any medical or other records for Social Security benefits purposes that pertain to the left leg amputation and residual complications would only pertain to already established facts of the Veteran having undergone such amputation and having complications.  For these reasons, the Board finds that no reasonable possibility exists that obtaining the records would aid in substantiating the appeal; therefore, a remand to obtain the records is not necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).
  
The case law does not lower the legal standard for proving a claim for service connection in a case of missing service records, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant, that is, a heightened duty to explain it reasons and bases.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The appellant has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection for Cause of Death Legal Criteria

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).

In order to establish service connection for the cause of death, generally, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).    

Service Connection for Cause of Death Analysis

The appellant asserts that degradation of the left lower extremity due to the in-service cold injury of the left lower extremity led to the April 2009 partial amputation below the knee of the left leg, which led to life-threatening complications, including dysphagia (impairment of speech consisting in a lack of coordination and failure to arrange words in their proper order due to a central lesion), that ultimately caused the Veteran's death in December 2010.  See Dorland's Illustrated Medical Dictionary 576 (30th ed. 2003).  The appellant has advanced no other theory of entitlement for service connection for the cause of the Veteran's death, and no other theory of entitlement is raised by the record.  In the May 2012 letter, the representative specifically stated that there is no assertion that the aspiration pneumonia, stroke, dysphagia or diabetes (i.e., the causes of death listed on the death certificate) were related to service.  There is no evidence to otherwise suggest that any of the disabilities listed on the death certificate as the causes of the Veteran's death were incurred during  service.  See, e.g., January 1998 private treatment record (noting that the Veteran was a known diabetic for the last 15 to 20 years with adult onset); death certificate (noting that the approximate interval between the onset of aspiration pneumonia and death was "hours," and the approximate interval between the onset of stroke and dysphagia and death was "months").  For these reasons, the analysis below is focused solely on the theory of entitlement that has been advanced by the appellant.  38 U.S.C.A. § 7104 (West 2002) (Board is to decide actual questions of law and fact in a case before it); see Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

At the time of the Veteran's death, service connection was in effect for cold injury residuals of the left lower extremity that include arthritis, rated at 30 percent; cold injury residuals of the right upper extremity that include arthritis, rated at 10 percent; and cold injury residuals of the left upper extremity that include arthritis, rated at 0 percent.  As stated above, the Veteran does not contend, and the evidence does not show, that cold injury residuals of the bilateral upper extremities caused or contributed to the Veteran's death.  

After review of the lay and medical evidence of record, the Board finds that the evidence weighs against finding that the Veteran's cold injury residuals of the left lower extremity were a principal or contributory cause of the Veteran's death.  The death certificate reveals that the Veteran died in December 2010 of aspiration pneumonia due to stroke and dysphagia due to diabetes.  No other causes or significant contributory conditions for the Veteran's death were identified.    

The February 2014 VA medical reviewer opined that it is less likely as not that service-connected cold injury residuals of the left lower extremity that include arthritis were the immediate or underlying cause of the Veteran's death, contributed substantially and materially to the cause of the Veteran's death, were so debilitating that they accelerated the Veteran's death, or were otherwise etiologically related to the cause of the Veteran's death.  In support of the medical opinion, the February 2014 VA medical reviewer noted that the Veteran was in service from 1943 to 1945 and had amputation of the left leg in 2009, from which the examiner reasoned that it was "extremely unlikely" that the cold injury was the cause of the left leg amputation because a cold injury severe enough to cause arterial damage and need for subsequent amputation would be present at the time of injury or in the few years afterward.  The February 2014 VA medical reviewer further noted that the left leg amputation was performed over 60 years after the in-service cold injury, and the Veteran had a history of right leg amputation due to diabetes with ulcer and infection to the right leg and foot.  Based on the length of time until amputation of the left leg was required, the examiner reasoned that it was more likely that the left leg condition was caused by the (non-service-related) atherosclerosis and arterial disease from the (non-service-related) diabetes, similar to that found in the right leg (for which no service-connected cold injury disability was recognized).  The February 2014 VA medical reviewer added that complications from the left leg amputation surgery would not be related to the service-connected cold injury; rather, the complications from the left leg amputation surgery were caused by diabetes mellitus (for which service connection is not established).  The February 2014 VA medical reviewer noted that the Veteran's death was due to medical problems of aspiration pneumonia, stroke and dysphagia, and diabetes, and that none of the causes of death could be correlated to the left leg amputation.  The February 2014 VA medical reviewer commented that the need for the amputation was due to (non-service-related) diabetes, rather than to any cold injury. 

The representative has argued that the evidence undisputedly shows that complications from the April 2009 surgical procedure involving the service-connected left leg was the contributory cause of death, and cites to the fact that the Veteran never recovered from the surgery and was under continual medical care and monitoring from the point of the surgery in 2009 to his death in December 2009.  The Board recognizes that the appellant is pursuing a separate service connection appeal for left foot infection with partial foot removal (for accrued benefits purposes), which is being remanded below for procedural development; however, the outcome of the service connection appeal is not intertwined with the present appeal for service connection for the cause of the Veteran's death because the weight of the competent medical evidence shows that no complications from the April 2009 left below-the-knee amputation substantially or materially contributed to the Veteran's death.  Thus, even if the service connection appeal for left foot infection with partial foot removal is granted in the future (as an accrued benefit), the fact that the left below-the-knee amputation would be a service-connected disability would not legally or factually affect the appeal for service connection for the cause of the Veteran's death because the evidence would still show no nexus between the left below-the-knee amputation and substantial or material contribution to the Veteran's death.  

The competent evidence of record weighs against the assertion that the April 2009 left below-the-knee amputation substantially or materially contributed to the Veteran's death.  As stated above, the February 2014 VA medical reviewer opined that there was no correlation between the causes of death and the left leg amputation.  Also, treatment records show no complications related to the left below-the-knee amputation in the months preceding the Veteran's death.  For example, a December 2010 VA treatment record reveals that, in mid-October 2010, the Veteran was hospitalized for approximately ten days with a diagnosis of hypoxia secondary to congestive heart failure and chronic obstructive pulmonary disease after having run out of a prescribed diuretic (i.e., Lasix) approximately four days before hospital admission.  See Dorland's Illustrated Medical Dictionary 555, 900 (30th ed. 2003) (defining hypoxia as reduction of oxygen supply to tissue below physiological levels despite adequate perfusion of the issue by blood, a diuretic as an agent that promotes diuresis, and diuresis as the increased excretion of urine).  The Veteran was then discharged to a sub-acute rehabilitation facility.  Earlier in October 2010, the Veteran's son told a treating VA medical provider that the Veteran had not taken the diuretic for a week and a half and had experienced increased difficulty breathing at night with a cough and swelling in the lower extremities such that the prostheses could not be placed.  The Veteran had initially been prescribed a diuretic by a private physician because there was a question of a history of congestive heart failure.  See July 2010 VA primary care note.  This evidence shows that complications unrelated to the left leg amputation affected the Veteran's ability to wear the prosthesis on the left leg and that the health complications in the months immediately preceding the Veteran's death were not causally related to the left below-the-knee amputation.  

Although the appellant has asserted that the Veteran's death was causally related to the left below-the-knee amputation, which is claimed to be due to cold injury residuals of the left lower extremities, as a lay person, she does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the Veteran's death and its relationship to the cold injury residuals of the left lower extremity or the left below-the-knee amputation.  The cause of the Veteran's death is a complex medical etiological question dealing with the origin and progression of the aspiration pneumonia, stroke and dysphagia, and diabetes mellitus.  Thus, while the appellant is competent to relate symptoms demonstrated by the Veteran that she observed at any time, she is not competent to opine on whether there was a link between the Veteran's death and the left below-the-knee amputation that occurred approximately a year and a half before the Veteran's death, or on whether the cold injury residuals of the left lower extremity substantially or materially caused the Veteran's death because such a medical opinion requires specific medical knowledge and training.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  The competent medical opinion evidence weighs against finding that there is any nexus relationship between the service-connected cold injury residuals of the left lower extremity or the left below-the-knee amputation and the Veteran's death.  For these reasons, the Veteran's unsupported lay opinion is of no probative value and is outweighed by the competent medical opinion evidence.    

Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for the cause of the Veteran's death and, consequently, the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.  


REMAND

Substitution for Accrued Benefits Issues

In the August 2008 rating decision issued during the Veteran's lifetime, the AOJ, in pertinent part, granted service connection for cold injury residuals of the left lower extremity, to include arthritis, with a 30 percent rating effective October 17, 2007; service connection for cold injury residuals of the right upper extremity, to include arthritis, with a 10 percent rating effective October 17, 2007; and service connection for cold injury residuals of the left upper extremity, to include arthritis, with a 0 percent rating effective October 17, 2007.  The AOJ denied service connection for bilateral hearing loss, cold injury residuals of the right lower extremity, to include arthritis, right below the knee amputation, peripheral neuropathy of the bilateral lower extremities, left foot infection with partial foot removal, tinnitus, and arthritis of the bilateral knees.  The AOJ also denied SMC based on loss of use of both feet and a TDIU.  

In July 2009, the Veteran filed a Notice of Disagreement (NOD) with respect to the initial 30 percent rating for the cold injury residuals of the left lower extremity; the denials of service connection for bilateral hearing loss, cold injury residuals of the right lower extremity, right below the knee amputation, peripheral neuropathy of the bilateral lower extremities, left foot infection with partial foot removal, tinnitus, and arthritis of the bilateral knees; the denial of SMC based on loss of use of both feet; and denial of a TDIU.   

The July 2009 NOD was received by the AOJ within the one-year appeal period, and was, therefore, timely.  38 U.S.C.A. § 7105.  When the Veteran died in December 2010, no SOC had been issued.  

In February 2011, the appellant, as the surviving spouse, filed a request to be substituted for the Veteran for the purpose of processing the pending appeals to completion for accrued benefits purposes.  See 38 U.S.C.A. § 5121A (West 2002) (providing for substitution by eligible accrued benefits claimants, and identifying substitution as for accrued benefits purposes).  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board for issuance of a SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the appellant must submit a timely substantive appeal in order for these issues to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.

Accordingly, the accrued benefits issues of: (1) entitlement to service connection for bilateral hearing loss for accrued benefits purposes; (2) entitlement to service connection for cold injury residuals of the right lower extremity, to include arthritis, for accrued benefits purposes; (3) entitlement to service connection for right below the knee amputation for accrued benefits purposes; (4) entitlement to service connection for peripheral neuropathy of the bilateral lower extremities for accrued benefits purposes; (5) entitlement to service connection for left foot infection with partial foot removal for accrued benefits purposes; (6) entitlement to service connection for tinnitus for accrued benefits purposes; (7) entitlement to service connection for arthritis of the bilateral knees for accrued benefits purposes; 
(8) entitlement to an initial rating in excess of 30 percent for cold injury residuals, left lower extremity, to include arthritis for accrued benefits purposes; (9) entitlement to an initial rating in excess of 10 percent for cold injury residuals, right upper extremity, to include arthritis for accrued benefits purposes; (10) entitlement to SMC based on loss of use of both feet for accrued benefits purposes; and 
(11) entitlement to a TDIU are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Furnish the appellant with a fully responsive SOC with respect to the following accrued benefits issues: (1) entitlement to service connection for bilateral hearing loss for accrued benefits purposes; (2) entitlement to service connection for cold injury residuals of the right lower extremity, to include arthritis, for accrued benefits purposes; (3) entitlement to service connection for right below the knee amputation for accrued benefits purposes; (4) entitlement to service connection for peripheral neuropathy of the bilateral lower extremities for accrued benefits purposes; (5) entitlement to service connection for left foot infection with partial foot removal for accrued benefits purposes; (6) entitlement to service connection for tinnitus for accrued benefits purposes; (7) entitlement to service connection for arthritis of the bilateral knees for accrued benefits purposes; (8) entitlement to an initial rating in excess of 30 percent for cold injury residuals, left lower extremity, to include arthritis for accrued benefits purposes; (9) entitlement to an initial rating in excess of 10 percent for cold injury residuals, right upper extremity, to include arthritis for accrued benefits purposes; (10) entitlement to SMC based on loss of use of both feet for accrued benefits purposes; and (11) entitlement to a TDIU for accrued benefits purposes.  

The appellant should be advised of the time period in which a Substantive Appeal must be filed in order to obtain appellate review of this matter. 

A matter should only be returned to the Board for appellate consideration if the appellant files a timely Substantive Appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


